DETAILED ACTION
	This non-final office action is in response to Applicant’s amendment and request for continued examination filed August 9, 2022.  Applicant’s August 9th amendment amended claims 1, 8 and 13. Currently Claims 1-20 are pending.  Claims 1 8 and 13 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 20222 has been entered.
 
Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1-20 in the previous office action is withdrawn in response to Applicant's amendment to the claims.
	The 35 U.S.C. 102(a)(2) rejection of claims 1-3, 6-10, 13-15 and 18-20 in the previous office action is withdrawn in response to Applicant's amendments to the claims.
	Applicant's amendments to the claims necessitated the new grounds of rejection.


Response to Arguments
Applicant’s arguments, see Paragraph 4, Page 9, filed August 9, 2022, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1-20 has been withdrawn. 

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to Applicant’s argument that the prior art of record, specifically Goldman and/or Laury et al., fails to teach or suggest a candidate crewless vehicle, the examiner respectfully disagrees.
Initially it is noted that Applicant’s disclosure does not provide a specific and/or limiting definition for the phrases candidate crewless vehicle (CV) and/or a candidate vehicle transport.  These phrases have been given their broadest reasonable interpretation in light of Applicant’s specification and knowledge of one skilled in the art.  Specifically, candidate crewless vehicle has been interpreted to include any or all vehicles (car, truck, boat, bike, auto, plane, drone, airplane, helicopter, cart, taxi, train, bike, scooter, etc.) within a fleet of vehicles considered during a business planning/deployment operation, any vehicle subject to movement/location planning, one or more vehicles which may or may not be required, necessary, and/or be impacted by relocation/distribution/location planning or strategies or assignment OR any vehicle capable of being moved, distributed, staged, positioned, located or the like in anticipation of an assignment, demand or other business need/want OR any vehicle being made available for demand at a particular location (e.g. activated by an assignment, made available/ready for assignment at a location for a demand).  Similarly the phrase candidate vehicle transport has been interpreted to include any or all means, mechanisms, methods or modes for moving, transporting, shipping, driving, carrying, directing or otherwise causing the positioning/locating a vehicle including but not strictly limited to self-propulsion (under own power), autonomous/semi-autonomous vehicle, tractor-trailer, trailer, car, truck, van or the like.

Examiner strongly suggest applicant amend the claims to more closely align with the disclosed invention directed to the optimization last mile goods delivery through the optimized relocation of crewless vehicles, specifically autonomous drones, for last mile delivery of goods wherein a fleet of crewless vehicles are physically relocated, by tractor-trailers (transports), to one or more delivery hubs/base locations based on a determined local crewless vehicle shortage/unbalance determined based on a plurality of good delivery tasks (last mile deliveries, planned demand) in order to distinguish the invention over the prior art.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schuijbroek et al., Inventory rebalancing and vehicle routing in bike sharing systems (2017) in view of Goldman et al. U.S. Patent Publication No. 20190354114.

Regarding Claims 1, 8 and 13, Schuijbroek et al., discloses a method for rebalancing bike inventory amongst a plurality of stations utilizing a fleet of trucks comprising:
Receiving a crewless vehicle (bike) demand/availability gap (target inventory level, service level, number/quantity required/needed/forecasted, etc.; Column 2, Last Two Paragraphs, Page 992; Section 2.2, Page 293; Section 3, Page 994; Figure 2);
Identifying a ‘candidate’ crewless vehicle (bike inventory) to relocate to close (satisfy, meet, address, supply, etc.) the crewless vehicle demand/availability gap (Figure 1; Section 3.2, Pages 9944-995);
Identifying a ‘candidate’ transport vehicle to relocate the crewless vehicle to close the demand/availability gap (Section 4, Page 996);
Generating a plurality of candidate (draft, potential, initial, partial, etc.) relocation plans (policies, routes, paths, tours, schedules, etc.) with one or more transport vehicles being used to relocate a crewless vehicle to a new base station (Section 4, Pages 996-997; Section 5, Pages 998-999);
Optimizing an overall crewless vehicle relocation plan comprises a candidate crewless vehicle relocation plan (Section 6, Pages 999-1000); 
Executing the overall relocation plan with one or more transport vehicles being used to relocate at least one crewless vehicle to a new base station (Section 7.2.2, Page 1001; Section 7.2.3, Page 1002).

Schuijbroek et al. does not disclose a system, processor, computer readable medium comprising instructions, program instructions as claimed.

Goldman et al., from the same field of endeavor of vehicle balancing, discloses a system (processor, memory, program instructions, etc. Figure 1) and method for distributing crewless vehicles (CV), comprising:
Receiving a CV demand availability gap (imbalance, difference, variance, deviation, etc.; Paragraphs 19, 27, 29, 31), via a module/by one or more processors;
Identifying a candidate CV to relocate to close (meet, supply, etc.) the CV demand availability gap (Paragraphs 28-31, 35, 96-101), via a module/by one or more processors;
Identifying a candidate transport to relocate the CV to close the CV demand availability gap (moves under own power; Paragraphs 28-31, 35, 96-101; subset of a fleet, Paragraphs 35, 29, 111, 115), via a module/by one or more processors;
Generating a plurality of ‘candidate’ CV relocation plans (options, solutions, assignments, allocations, distributions, instructions, strategies, etc.; Paragraphs 61, 62, 96, 97, 101), via a module/by one or more processors;
Optimizing an overall CV relocation plan comprising a candidate relocation plan (Paragraphs 61, 62, 96, 97, 101), via a module/by one or more processors;
Executing the overall CV relocation plan (relocate/move/re-positioning CV; Paragraphs 37, 40, 61, 121), via a module/by one or more processors.
Goldman et al. further discloses that the system and method further comprises at least one (i.e. selected from the group of) module for real-time CV/transport data OR storing operational plans OR identifying candidate CV OR identifying candidate transport (moves under own power; Paragraphs 28-31, 35, 96-101; subset of a fleet, Paragraphs 35, 29, 111, 115) OR computing relocation costs (Paragraphs 61, 101) OR assigning a routing strategy (Paragraphs 37, 56, 61).

It would have been obvious to one skilled in the art that the method as disclosed by Schuijbroek et al. would have benefited from being performed by a computer (i.e. obvious to automated a manual process) in view of the disclosure of Goldman et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 2, 9 and 14, Schuijbroek et al. discloses a method wherein the CV demand availability gap considers factors selected from the group consisting of (i.e. at least ONE of): a number of CV required (Section 2.2, Page 293; Section 3, Page 994; Figure 2) OR CV capabilities required OR times/locations at which CV required (Section 2.2, Page 293; Section 3, Page 994; Figure 2).

Goldman also discloses a system and method wherein the CV demand availability gap considers factors selected from the group consisting of (i.e. at least ONE of): a number of CV required (Paragraphs 19, 26-28, 91-94) OR CV capabilities required (Paragraphs 25, 82, 83,  OR times/locations at which CV required (Paragraphs 19, 26-28, 91-94).

Regarding Claims 3, 10 and 15, Schuijbroek et al. discloses a method wherein a candidate CV relocation plan includes an element (data) selected from the group consisting of (i.e. at least ONE of):  a CV moving under its own power from a first location to a location of a transport OR the CV boarding the transport () OR transporting the CV to a drop-off location (Section 4, Pages 996-997; Section 5, Pages 998-999) OR the CV moving to drop off location under its own power.

Goldman also discloses a system and method wherein a candidate CV relocation plan includes an element (data) selected from the group consisting of (i.e. at least ONE of):  a CV moving under its own power from a first location to a location of a transport (Paragraphs 36, 37, 40) OR the CV boarding the transport OR transporting the CV to a drop-off location OR the CV moving to drop off location under its own power (Paragraphs 36, 37, 40).

Regarding Claims 6, 13 and 18, Schuijbroek et al. discloses a method wherein the overall CV relocation plan is optimized according to a factor selected from the group consisting of (i.e. at least ONE of): minimizing unused CV OR minimizing overall relocation costs (e.g. routing distance/costs/time; Section 4, Pages 996-997) OR minimizing delays OR minimizing a number of CV to relocate OR minimizing the demand availability gap.

Goldman also discloses a system and method wherein the overall CV relocation plan is optimized according to a factor selected from the group consisting of (i.e. at least ONE of): minimizing unused CV OR minimizing overall relocation costs OR minimizing delays OR minimizing a number of CV to relocate OR minimizing the demand availability gap.

Regarding Claims 7, 14 and 19, Schuijbroek et al. discloses a method wherein optimizing the overall CV relocation plan considers a factor selected from the group consisting of (i.e. at least ONE of): satisfying a number of demand requirements (Section 2.2, Page 293; Section 3, Page 994; Figure1s 1, 2) OR a CV completing a number of tasks before being relocated OR planning timing/routes of transports OR planned timing/routes of CV (Section 4, Pages 996-997) OR CV fuel level and maximum range OR CV refueling station availability OR CV regulatory restrictions.

Goldman also discloses a system and method wherein optimizing the overall CV relocation plan considers a factor selected from the group consisting of (i.e. at least ONE of): satisfying a number of demand requirements (Paragraphs 19, 26-28, 91-94) OR a CV completing a number of tasks before being relocated OR planning timing/routes of transports OR planned timing/routes of CV OR CV fuel level and maximum range OR CV refueling station availability OR CV regulatory restrictions (Paragraphs 25, 61).



Claims 4, 5, 11, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schuijbroek et al., Inventory rebalancing and vehicle routing in bike sharing systems (2017) in view of Goldman et al. U.S. Patent Publication No. 20190354114 as applied to the claims above and further in view of Laury et al., U.S. Patent Publication No. 20190228375.

Regarding Claims 4, 11 and 16, while accounting for fuel levels and maximum range of delivery vehicles when planning relocation strategies is old and very well-known Schuijbroek et al. does not disclose fuel levels of maximum range as claimed.

Laury et al., from the same field of endeavor of transportation planning, discloses a system and method wherein the CV relocation plan (Paragraphs 18, 20) is generated according to CV fuel level and maximum range (Paragraphs 31, 34, 40, 42, 53, 60, 74, 97, 103).

It would have been obvious to one skilled in the art that the system and method as disclosed by Schuijbroek et al. would have benefited from the well-know and conventional practice of accounting for vehicle fuel levels and/or maximum range in view of the disclosure of Laury et al., the resultant system and method providing for optimizing relocation/transportation plans to minimize costs (Laury et al:  Paragraph 34). Further since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 5, 12 and 17, Schuijbroek et al. does not disclose refueling as claimed.

Laury et al., from the same field of endeavor of relocation planning (Paragraphs 18, 20), discloses a system and method wherein the CV relocation plan is generated considering refueling (recharging) the CV in transport (Paragraphs 31, 34, 40, 42, 53, 60, 74, 97, 103).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Utilizing delivery trucks (vehicle transport) to transport/relocate drones (crewless vehicles) along a route (relocation plan) comprising a plurality of stops/hops from which the drones deliver parcels/packages/cargo (e.g. for last mile delivery) is old and very well know, see at least Liu, Optimization of Drone Assisted Delivery System (2018); Murray et al., The Flying Sidekick Traveling Salesman Problem:  Optimization of Drone-assisted Parcel Delivery (2015).
Relocating crewless vehicles (e.g. bikes) using a fleet of transport vehicles to meet demand/availability gaps – is old, very well-known and widely practiced.  Support can be found in at least the following references:  Benchimol et al., Balancing the stations of a self-service bike hire system (2011); Chemla et al., Bike sharing systems:  Solving the static rebalancing problem (2013); Rainer-Harbach et al., PILOT, GRASP, and VNS approaches for the static balancing of bicycle sharing systems (2015).
Balancing/rebalancing/equally distributing, spatially, delivery vehicles based on demand is old and well known, see at least Asthana et al., U.S. Patent No. 5265006; Abari et al., U. Patent No. 10775806.
Utilizing a transport vehicle to transport another vehicle (e.g. trailer) to the desired location based on demand is old and well known see at least Carvajal, U.S. Patent No. 9595018 (balancing fleet delivery trailers between relay stations in a distribution network) and Pike et al., U.S. Patent No. 11250372
Relocating crewless vehicles via autonomous relocation/reposition geographically based on demand (shortage, availability gap) is old and well known, see at least Panigrahi et al., U.S. Patent NO. 11366470 geographically balancing a fleet of crewless vehicles based on demand, crewless vehicles moving own power to second location based on predicted demand (Paragraph 52); and Sweeney et al. U.S. Patent No. 10703382 geographically balancing (equally distributing) a fleet of self-driving vehicles based on demand, self-driving vehicles moving own power balanced locations

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623